1
2
3
                                                                              O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY S.,                                        Case No. 2:18-cv-03446-KES
12                   Plaintiff,
                                                     MEMORANDUM OPINION AND
13       v.
                                                            ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                     Defendant.
16
17
18                                              I.
19                                      BACKGROUND
20            Plaintiff Terry S. (“Plaintiff”) applied for Supplemental Security Income
21   (“SSI”) disability benefits, alleging disability commencing April 1, 2014.
22   Administrative Record (“AR”) 758-62. On October 19, 2016, an Administrative
23   Law Judge (“ALJ”) conducted a hearing at which Plaintiff, who was represented
24   by counsel, testified, as did a vocational expert (“VE”). AR 644-71. The ALJ
25   issued an unfavorable decision on March 2, 2017. AR 17-31.
26            1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28

                                                1
1          The ALJ found that Plaintiff suffered from the medically determinable
2    impairments of “chronic lymphocytic leukemia and partial right shoulder
3    supraspinatus tear.” AR 22. Despite these impairments, the ALJ found that
4    Plaintiff had a residual functional capacity (“RFC”) to perform light work with
5    only “frequent” overhead activities. AR 24. Light work involves lifting no more
6    than 20 pounds, while medium work involves lifting no more than 50 pounds. 20
7    C.F.R. § 404.1567(b), (c). Based on this RFC and the testimony of the VE, the
8    ALJ found that Plaintiff could perform her past relevant work as a home care
9    attendant and concluded that Plaintiff was not disabled. AR 27.
10                                            II.
11                                  ISSUE PRESENTED
12         This appeal presents the sole issue of whether the ALJ erred at step four of
13   the sequential evaluation process by finding that Plaintiff could do her past
14   relevant work as she actually performed it. (Joint Stipulation [“JS”] at 4.)
15                                            III.
16                      SUMMARY OF RELEVANT EVIDENCE
17      Plaintiff’s Work History Reports.
18         In August 2014, Plaintiff completed a work activity report. AR 782-90. She
19   reported working for IHSS (In-Home Support Services) from October 1, 2004 to
20   the present. AR 783. At that time, she worked on average 15 hours/week for an
21   hourly wage of $9.75. Id. She explained that she had been caring for two people,
22   but when her second patient died in April 2014, she began caring only for her
23   brother. AR 786. In April 2014, she made $1,500. AR 783.
24         Plaintiff completed another work history report in August 2014. AR 797-
25   804. When asked about her employment over the last 15 years, she again indicated
26   she had worked as a caregiver providing home health care from January 2004 to
27   the present. AR 797; see also AR 807 (August 13, 2014 disability report). Neither
28   of these forms provides information about her jobs duties or exertion.
                                                    2
1          In September 2014, Plaintiff completed a work history report describing her
2    duties from 2004 to the present as a home caregiver. AR 813-24. She referred to
3    working 3 hours/day for 5 day/week, the schedule she maintained when caring
4    only for her brother. AR 814; see AR 798 (same schedule), 786 (only working for
5    brother by August 2014). Her duties included “washing, cleaning, … cooking,
6    monitoring med[ication]s, taking to doctor’s appointments,” and writing reports.
7    Id. She reported spending time each work day on the following tasks: (1) walking
8    2 hours; (2) standing 3 hours; (3) sitting 1 hour; (4) stooping 2 hours; (5) kneeling
9    1 hour; (6) crouching 1 hour; (7) reaching 1 hour; and (8) writing or handling small
10   objects 1 hour. Id. Regarding lifting and carrying, she stated, “as far as having to
11   lift anything that is strenuous, I don’t consist of that in my job description.” Id.
12   She indicated that the heaviest weight she lifted was 20 pounds, and she lifted less
13   than 10 pounds frequently. Id. She signed the form herself. AR 824.
14      Plaintiff’s Hearing Testimony.
15         At the October 19, 2016 hearing, Plaintiff testified she was working for
16   IHFS (In-Home Family Services) 15 hours/week making approximately $11/hour.
17   AR 648. Her duties while caring for her brother involved assisting with his
18   medications, driving him to and from doctor’s appointments, washing clothes, and
19   cooking. AR 649. While doing this work, she testified that she could lift, carry,
20   push, pull, and handle “no more than 25 pounds.” Id. She did not give examples
21   of any job-related lifting. When asked generally how much weight she could lift,
22   she responded, “no more than 25, 30 pounds.” AR 656. She began caring for her
23   brother when her mother passed away two years prior to the hearing (i.e., about
24   2014). AR 649.
25         Plaintiff explained that Charles Malone, one of her other home health care
26   clients, also passed away two years prior to the hearing. AR 651, 653; see AR 782
27   (work history report indicating Mr. Malone passed away in April 2014). Plaintiff
28   had been receiving unemployment benefits for a couple years, beginning after Mr.
                                                  3
1    Malone passed away, but they stopped one or two months before the hearing. AR
2    653. She testified that she could still work “but I do light duty,” which she
3    clarified to mean less than fulltime work. AR 653-54. Every morning she walked
4    or went to the gym where she did yoga classes, swimming, or water aerobics for
5    about an hour. AR 657. Then, she took care of her brother, and in the afternoon,
6    she performed her own household chores. AR 658.
7          She initially testified that if she could obtain a fulltime sedentary job, she
8    would do it. AR 664. After prompting from her attorney, she qualified that she
9    could not work full time if it required using her hands a lot. Id.
10      The VE’s Testimony.
11         The VE classified Plaintiff’s past home health care work as a home
12   attendant, Dictionary of Occupational Titles (“DOT”) code 354.377-014. AR 665.
13   The VE explained that while the DOT classifies this work as requiring medium
14   level exertion, “[t]he claimant reportedly has held several positions under this
15   occupation, the most recent one is actually performed at medium and from the data
16   on file some of the prior positions were performed at a light exertional level.” Id.
17   In this statement the VE was apparently distinguishing between Plaintiff’s hearing
18   testimony about caring for her brother which required her to lift 25 pounds, i.e.,
19   medium work (AR 649), and her work history report stating that the most she lifted
20   as a home health care aide was 20 pounds, i.e., light work (AR 814).
21         The VE testified that a hypothetical person with Plaintiff’s RFC could
22   perform the job of home attendant as Plaintiff had actually performed it, but not as
23   it was generally performed. AR 667.
24         The ALJ found that Plaintiff had worked as a home attendant both before
25   and after applying for disability benefits; her earnings before rose to the level of
26   substantial gainful activity (“SGA”), but her earnings after did not. AR 22, 854
27   (Plaintiff’s Appeals Council Brief admitting SGA in 2008-2013). The ALJ found
28   that Plaintiff had not engaged in SGA since April 1, 2014, the alleged onset date.
                                                  4
1    AR 22. The ALJ relied on the VE’s testimony to find that Plaintiff could do her
2    past relevant work of home attendant. AR 27. A job must be SGA to qualify as
3    past relevant work. 20 C.F.R. §§ 404.1560(b), 404.1565(a).
4                                             IV.
5                                       DISCUSSION
6       Relevant Legal Standards.
7          “At step four [of the five-step disability determination process], claimants
8    have the burden of showing that they can no longer perform their past relevant
9    work” as actually performed or as generally performed in the national economy.
10   Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir. 2001) (citing 20 C.F.R.
11   §§ 404.1520(e), 416.920(e), Social Security Rule [“SSR”] 82-61). Information
12   about how a claimant actually performed prior jobs may come from a completed
13   work history report or the claimant’s own testimony. Id. at 845 (citing SSR 82-61
14   and 82-41).
15         “Although the burden of proof lies with the claimant at step four, the ALJ
16   still has a duty to make the requisite factual findings to support his conclusion.”
17   Id. at 844 (citing SSR 82-62). On appeal to the District Court, the ALJ’s factual
18   findings will be upheld if they are supported by substantial evidence. 42 U.S.C.
19   § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v. Astrue, 481
20   F.3d 742, 746 (9th Cir. 2007). Substantial evidence means such relevant evidence
21   as a reasonable person might accept as adequate to support a conclusion.
22   Richardson, 402 U.S. at 401; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.
23   2007).
24      Analysis of Claimed Errors.
25             1. Plaintiff’s Conflicting Testimony.
26         First, Plaintiff argues that the ALJ was required to “resolve the apparent
27   conflict” between Plaintiff’s work history report (stating that her home attendant
28   work required lifting only 20 pounds [AR 814]) and her hearing testimony (stating
                                                  5
1    that her home attendant work required lifting 25 pounds [AR 649, 656]). (JS at 6.)
2          Plaintiff does not cite any law for the rather extraordinary premise that an
3    SSI claimant can create reversible error by giving inconsistent testimony if the ALJ
4    fails to inquire about it. Plaintiff cites Brown-Hunter v. Colvin, 806 F.3d 487, 494
5    (9th Cir. 2015) (holding that an ALJ erred in reaching adverse credibility
6    determination without identifying which testimony she found not credible or which
7    evidence contradicted that testimony) and Trevizo v. Berryhill, 871 F.3d 664, 676
8    (9th Cir. 2017) (holding that the ALJ erred in rejecting the treating physician’s
9    opinion without considering the appropriate statutory factors, developing the
10   record as to the exertional requirements of the claimant’s activities that the ALJ
11   considered inconsistent with her opinion, or explaining how her treatment notes
12   contradicted her opinion). (Id.) Neither supports Plaintiff’s argument.
13         Ultimately, Plaintiff’s work history report was substantial evidence. The VE
14   and ALJ were entitled to rely on the information she provided, even if she later
15   gave slightly conflicting testimony at the hearing. See Rios v. Comm’r of SSA,
16   2018 WL 3435406, 2018 U.S. Dist. LEXIS 117439, at *23-24 (E.D. Cal. July 12,
17   2018) (holding work history report was substantial evidence, despite the claimant’s
18   receiving assistance to complete it and giving inconsistent answers) (citing Pinto,
19   249 F.3d at 845); Resendez v. Colvin, 2015 WL 5316442, 2015 U.S. Dist. LEXIS
20   121506, at *18-20 (N.D. Cal. Sept. 11, 2015) (holding ALJ did not err in relying
21   on VE to find that claimant could perform past job as truck driver as actually
22   performed, where claimant testimony conflicted with work history report);
23   Watkins v. Astrue, 2012 WL 123140, 2012 U.S. Dist. LEXIS 5199, at *13 (C.D.
24   Cal. Jan. 17, 2012) (holding ALJ did not err in finding claimant could perform past
25   retail work as actually performed, based on work history and disability reports).
26         In any event, there does not appear to be any meaningful inconsistency
27   requiring resolution. Plaintiff’s work history report encompasses the years she
28   performed SGA (2008-2013), while Plaintiff’s testimony concerns the work done
                                                 6
1    for her brother while not performing SGA (i.e., 2014 onwards). AR 69, 814, 854.
2    There is no need to reconcile these two different time periods; ultimately, the
3    former constitutes past relevant work, while the latter does not.
4              2. Plaintiff’s Check-Box Testimony.
5          Second, Plaintiff argues that she filled out the work history report
6    incorrectly, but her error should not be held against her because it does not “shock
7    the conscience” that she would check the available box indicating the heaviest
8    weight she lifted while working was 20 pounds rather than checking the box for
9    “other” and writing “25 pounds” in the available blank. (JS at 6, citing AR 814.)
10   The Court interprets this as an argument that the ALJ should have credited
11   Plaintiff’s hearing testimony over the work history report because check-box
12   testimony is inherently less reliable.
13         Again, the check-box work history report is substantial evidence. Plaintiff
14   completed some college coursework. AR 650. She undoubtedly understood that it
15   was important to provide truthful, accurate information in her work history report.
16   She should have checked the “other” box and written in “25 pounds” if that was
17   the correct answer to the question asked by the form. Her failure to do so does not
18   nullify the work history report as substantial evidence.
19         Moreover, there are good reasons to conclude that Plaintiff’s work history
20   report was more accurate than her hearing testimony. First, Plaintiff completed the
21   work history form on her own time with access to her records. Second, she wrote
22   on the same page that “strenuous” lifting was not part of her work. AR 814.
23   Third, she listed job duties (i.e., washing clothes, cleaning, cooking, driving to
24   doctor’s appointments, and assisting with medications) that generally would not
25   require lifting even as much as 20 pounds. Id.; see also AR 649. Fourth, she never
26   gave an example of having to lift anything that weighed 25 pounds or more while
27   on the job. Fifth, Plaintiff continued to work as a caregiver during her period of
28   claimed disability, demonstrating that she could perform the lifting requirements of
                                                  7
1    that job; her alleged difficulty was with working fulltime. AR 648, 654
2    (testimony); see also AR 769-78 (earning records), 858 (memorandum to ALJ).
3              3. Plaintiff’s Past Caregiving Work was SGA.
4          Third, Plaintiff points out that during the years when her home attendant
5    work qualified as SGA, she had two clients. (JS at 6, citing 776-77 (earnings
6    records)); see also AR 854 (in 2012 and 2013, Plaintiff realized SGA through
7    home caregiving work alone). Plaintiff argues that the VE interpreted her
8    conflicting testimony as referring to two different positions. (JS at 6-7.) Plaintiff
9    then argues that if neither client alone provided enough work to qualify as SGA,
10   and if her work for her brother required lifting 25 pounds, then she was required to
11   do some medium work to realize SGA. (Id.) Thus, a component of her past
12   relevant work was at the “medium” exertional level, as actually performed. (Id.)
13         While creative, this argument fails. In her work history report, Plaintiff
14   lumped together all her work as a home attendant and indicated that for all
15   caregiving work from 2004 to the present, the “heaviest weight” she lifted was 20
16   pounds. AR 814. She could have – but did not – describe different exertional
17   requirements for different clients. AR 813-17. The fact that the VE interpreted her
18   inconsistent testimony as referring to different “positions” rather than merely being
19   inconsistent (AR 665) has no relevance.
20         Plaintiff may be arguing that the work history report must be interpreted as
21   applying only to her work for her brother, because it described working only three
22   hours/day, i.e., the schedule she maintained when caring only for her brother, and
23   was completed the month after she reported working only for her brother (AR
24   786).2 Again, the argument is not persuasive, because Plaintiff indicated that job
25         2
              Plaintiff appears to have made this argument to the Appeals Council. She
26   argued that if the VE found that she most recently performed her job at the medium
27   level of exertion (when working only for her brother), but the work history report
     (which was completed when she was only working for her brother) indicated that
28   she lifted only up to 20 pounds, then the record was “unclear” how she had
                                                  8
1    title 1 “caregiver” was her work from January 2004 to the present. AR 813. The
2    lifting requirements she indicated were for job title 1 “caregiver,” and thus for her
3    work from January 2004 to the present. AR 14.
4          The hearing testimony, however, only refers to Plaintiff’s work for her
5    brother. AR 648-49. This is the only client for whom Plaintiff has reported
6    working at the medium exertional level, i.e., lifting up to 25 pounds. When
7    Plaintiff worked for her brother, she did not reach SGA. AR 649 (began working
8    for brother when mother passed away two years prior to the hearing, i.e., about
9    2014), 854 (SGA in 2008-2013). The work history report, however, encapsulates
10   the time period during which Plaintiff performed SGA, and she only reported
11   lifting up to 20 pounds. AR 814. Because she did not work for her brother while
12   engaged in SGA, the argument that she performed a component of her past
13   relevant work at the medium exertional level holds no water.
14         Ultimately, Plaintiff stated that her actual work as a caregiver did not require
15   her to lift more than 20 pounds (Id.), a lifting limit consistent with her RFC as
16   determined by the ALJ (AR 24). She performed caregiver work at an SGA level
17   (AR 854), qualifying it as past relevant work.
18         Finally, this argument elevates process over substance. Even when Plaintiff
19   testified that home attendant work required her to lift 25 pounds (AR 649), she also
20   testified that she could lift 25 pounds (AR 656). Plaintiff has consistently
21   maintained that she can perform the exertional requirements of a home caregiver.
22   AR 654, 858. At step four, Plaintiff bears the burden of proving that she cannot
23   perform her past relevant work as actually performed. Plaintiff has not carried that
24   burden.
25
26   actually performed the job when reaching SGA (before working for her brother.)
27   AR 855. Plaintiff’s counsel did not cite Plaintiff’s inconsistent hearing testimony
     to the Appeals Council. Id.
28
                                                  9
1                                           V.
2                                  CONCLUSION
3         For the reasons stated above, IT IS ORDERED that judgment shall be
4    entered AFFIRMING the decision of the Commissioner of Social Security and
5    DISMISSING this case with prejudice.
6
7    DATED: January 22, 2019
8
                                                  ______________________________
9                                                 KAREN E. SCOTT
10                                                United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
